Citation Nr: 0928042	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  08-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
January 1967 rating decision that denied service connection 
for a stomach disorder. 

2.  Whether there was clear and unmistakable error in the 
February 2007 rating decision that denied service connection 
for a stomach disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from February 2007 and 
June 2007 rating decisions by the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for a stomach disorder is addressed in the remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The unappealed January 1967 rating decision, which denied 
service connection for a stomach disorder, considered the 
correct evidence and law as it then existed, did not involve 
an error that would undeniably lead to a different result if 
such error were corrected, and was supported by the evidence 
then of record.

2.  In February 2007, the RO issued a rating decision that 
denied service connection for a stomach disorder.  Notice of 
this decision was sent to the Veteran that same month.

3.  In May 2007, the Veteran filed a statement alleging clear 
and unmistakable error (CUE) in the February 2007 rating 
decision.
CONCLUSIONS OF LAW

1.  The January 1967 rating decision did not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2008). 

2.  The Veteran's May 2007 CUE claim concerning the February 
2007 rating decision must be dismissed as a matter of law, as 
the February 2007 rating decision was not final.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. §§ 3.105(a), 3.160 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran alleges that VA committed CUE in 
January 1967 and February 2007 rating decisions that each 
denied service connection for a stomach disorder.  
Regulations pertinent to VA's duties to notify and to assist 
are not applicable to CUE claims.  See Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).

The Veteran first filed a claim for entitlement to service 
connection for a stomach disorder in November 1966.  Service 
connection was denied by a January 1967 rating decision, and 
the Veteran was notified of this decision that same month.  
In support of its conclusion, the rating decision stated that 
residuals of a gastrointestinal disorder were not found on 
the Veteran's last examination in December 1966.  The Veteran 
did not appeal and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a).  

In August 2006, the Veteran filed a new claim seeking 
entitlement to service connection for a stomach disorder.  
Service connection was later denied by the RO in a February 
2007 rating decision.  In a February 2007 writing, the 
Veteran requested review of the rating decision that denied 
his claim.  Specifically, the Veteran wished to call the RO's 
attention to the remarks section of his discharge 
certificate, which he claimed clearly stated that he suffered 
from cholera and yellow fever in service.  In March 2007, the 
RO sent to the Veteran a letter advising him that there were 
no provisions to reconsider the February 2007 rating decision 
unless it contained clear and unmistakable error or unless 
additional evidence was submitted that would show the current 
disability was related to episodes of cholera in service.  In 
response to the March 2007 letter, the Veteran filed 
statement alleging that VA committed CUE in the January 1967 
and February 2007 rating decisions

RO decisions that are final and binding are accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a).  The 
question of whether CUE is present in a prior determination 
is analyzed under a three-pronged test.  First, it must be 
determined whether either the correct facts, as they were 
known at the time, were not before the adjudicator, that is, 
more than a simple disagreement as to how the facts were 
weighed and evaluated; or that the statutory or regulatory 
provisions existing at that time were incorrectly applied.  
Second, the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome.  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of error.  CUE is the 
kind of error to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  
CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370, 372 (1992).  The mere misinterpretation of facts or 
failure to fulfill the duty to assist does not constitute 
CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 
Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim 
requires that the veteran assert more than a disagreement as 
to how the facts were weighed or evaluated). 

Simply claiming CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never satisfy the stringent definition of CUE.  Fugo, 6 
Vet. App. at 44; see also Russell, 3 Vet. App. 310.  
Similarly, the Court has rejected as being too broad general 
and unspecified allegations of error based on the failure to 
follow regulations, failure to give due process, failure to 
accord benefit of the doubt, failure of duty to assist, and 
any other general, non-specific claim of "error."  See 
Fugo, 6 Vet. App. at 44.  If a claimant wishes to reasonably 
raise a CUE claim, there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error that if true would be CUE on its face, the claimant 
also must give persuasive reasons as to why the result of the 
prior determination would have been manifestly different but 
for the alleged error.  Id.  There is a presumption of 
validity to otherwise final decisions, and the presumption is 
even stronger where the decision is being collaterally 
attacked as in a CUE claim.  Id.

The determination regarding CUE must be made based on the 
record and the law that existed at the time the decision was 
made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of 
record at the time of the decision can not be used to 
determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 
233 (1993).

CUE in the January 1967 Rating Decision

The Veteran contends that there is CUE in the January 1967 
rating decision which denied entitlement to service 
connection for a stomach disorder.  Specifically, he argues 
that the RO never acknowledged that "it [was] clearly stated 
on [his] discharge documents that "[he] suffered cholera and 
yellow fever in 1945 and 1943 respectively," and that 
"[t]his is clearly a clear and unmistakable error[...]."  
Additionally, in his July 2007 notice of disagreement, the 
Veteran asserted that his private physician stated that it 
was likely his current condition resulted from cholera in 
service.  

The Board finds that the evidence does not show that the RO 
committed clear and unmistakable error in denying the 
Veteran's claim for entitlement to service connection for a 
stomach disorder in January 1967.  First, the correct facts, 
as they were known at the time, were before VA.  The 
Veteran's service discharge certificate notes in the remarks 
section "Cholera 14 May 45 Yellow Fever 25 Jun 43."  
However, the Veteran's service treatment records, including 
his December 1945 separation examination report, were 
negative for any indication of cholera or yellow fever in 
service.  While the Veteran's service treatment records did 
indicate that he was hospitalized for gastroenteritis in May 
1945 to June 1945, the cause was undetermined.  Post-service, 
a VA examination conducted in December 1966 noted that the 
Veteran's digestive system was normal.  It was further noted 
that residuals of gastroenteritis were not found.  

Next, VA applied the correct statutory and regulatory 
provisions existing at that time.  In its January 1967 rating 
decision, the RO indicated that clinical evidence of 
residuals of gastroenteritis were not found on the Veteran's 
last examination in December 1966.  Moreover, in a January 
1967 letter to the Veteran, the RO specifically informed the 
Veteran that because residuals of gastroenteritis were not 
found on his last examination, the disability was not 
incurred in or aggravated by service.  See 38 C.F.R. § 3.303 
(1967).  

The Board acknowledges the Veteran's assertion in his July 
2007 notice of disagreement that his private physician stated 
that it was likely his current condition resulted from 
cholera in service.  The Board further acknowledges that in 
an August 2006 letter to the Veteran, a private physician 
stated that irritable bowel syndrome can sometimes be a late 
manifestation of cholera.  However, these statements were not 
of record at the time of the RO's January 1967 rating 
decision, and thus cannot be considered in determining 
whether the RO's January 1967 rating decision contained CUE.  
See Damrel, 6 Vet. App. at 245.  

As such, the Veteran has not alleged any specific error 
satisfying the criteria for CUE.  Id.  The January 1967 
rating decision was supported by the evidence and law then of 
record.  An administrative error at the time of the January 
1967 rating decision has not been shown that is undebatable 
and that if not made would have manifestly changed the 
result.  See Fugo, 6 Vet. App. at 44.  As such, clear and 
unmistakable error in the rating decision of January 1967 has 
not been established.




CUE in the February 2007 Rating Decision 

In his May 2007 CUE claim, the Veteran asserted CUE with 
respect to both the January 1967 rating decision and the 
February 2007 rating decision.  A CUE claim applies to rating 
decisions that are final.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105(a).  The February 2007 rating decision was not final 
at the time the Veteran filed his CUE claim.  38 C.F.R. 
§ 3.160(d).  Moreover, the Veteran has timely appealed this 
decision, and it is the subject of the issue addressed in the 
remand section herein.  Accordingly, CUE does not apply to 
the February 2007 rating decision.  As the Board does not 
have jurisdiction to review the appeal with respect to the 
issue of whether there was CUE in the February 2007 rating 
decision which denied service connection for a stomach 
disorder, it is dismissed.


ORDER

The January 1967 rating decision, which denied service 
connection for a stomach disorder was not CUE; therefore, the 
appeal is denied. 

The issue of whether there was CUE in the February 2007 
rating decision is dismissed.


REMAND

In August 2006, the Veteran filed a claim seeking entitlement 
to service connection for a stomach disorder.  As discussed 
above, the RO denied the Veteran's original claim seeking 
service connection in an unappealed January 1967 rating 
decision.

By a February 2007 rating decision, the RO denied the 
Veteran's claim and in doing so, mischaracterized it as a new 
claim, rather than a claim to reopen.  Thereafter, the 
Veteran filed a May 2007 written statement, which the Board 
accepts as a timely notice of disagreement to the RO's 
February 2007 rating decision.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that, in new 
and material evidence cases, the claimant must be notified of 
the elements of service connection on which the claim was 
previously denied, and be given notice that he must submit 
evidence specifically relating to such elements.  

In a September 2006 letter to the Veteran, the RO informed 
him of the evidence and information needed to substantiate 
his claim for entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, as the Veteran's August 2006 claim should 
have been characterized as a claim to reopen a finally 
decided claim, notice was required regarding the need for new 
and material evidence, to include a description of the basis 
for the RO's prior final denial in January 1967.  Thus, the 
RO has failed to notify the Veteran of the information and 
evidence needed to substantiate his claim to reopen, to 
include the submission of new and material evidence.  

Under these circumstances, a remand is necessary in order for 
the RO to provide the Veteran with proper notice for 
reopening a previously denied claim with new and material 
evidence, and issue a statement of the case addressing this 
issue.  Manlincon v. West, 12 Vet. App. 238 (1999); see also 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995) (noting 
that the filing of a notice of disagreement initiates the 
appeal process and requires VA to issue a statement of the 
case).  

Accordingly, the case is remanded for the following actions:

1.  The RO must review the last final 
rating decision with respect to the 
Veteran's August 2006 claim.  See Kent, 20 
Vet. App. at 1.  Then, the RO must provide 
the Veteran with a statement which sets 
forth the element(s) of service connection 
for which the evidence was found 
insufficient in the January 1967 decision, 
describes what evidence would allow him to 
reopen his claim for entitlement to 
service connection for a stomach disorder, 
and describes what evidence would be 
necessary to substantiate the element(s) 
required to establish service connection 
if the claim were to be reopened.

2.  If, subsequent to receipt of the 
letter discussed above, the Veteran or his 
representative identifies additional 
evidence pertinent to his claim, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records, the RO is unable to secure them, 
the RO must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The Veteran and his representative must 
then be given an opportunity to respond.

3.  The RO must issue a statement of the 
case addressing the issue of entitlement 
to service connection for a stomach 
disorder.  38 C.F.R. §§ 19.26, 19.29 
(2008).  The Veteran and his 
representative must be reminded that to 
vest the Board with jurisdiction over this 
issue, a timely substantive appeal must be 
filed.  38 C.F.R. § 20.202 (2008).  If the 
Veteran perfects the appeal as to this 
issue, the case must be returned to the 
Board for appellate review.

4.  THE VETERAN'S APPEAL HAS BEEN ADVANCED 
ON THE BOARD'S DOCKET.  This claim must be 
afforded expeditious treatment.  All 
claims remanded by the Board or by the 
Court for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


